Picture [image_001.gif]Exhibit 10.1

 

CONVERTIBLE NOTE MODIFICATION AGREEMENT

 

THIS CONVERTIBLE NOTE MODIFICATION AGREEMENT (this “Agreement”) is made and
entered into effective the fourteenth day of September 2015 by and between
ACOLOGY, INC., a Florida corporation, whose address is 1620 Commerce Street,
Corona, CA 92880 (hereinafter referred to as the “Maker”), and TOBY SMITH, whose
address is 26100 Newport Avenue, Suite A12-413, Menifee, California 92584
(hereinafter referred to as the “Holder”).

 

RECITALS

 

WHEREAS, the Maker executed and delivered to Richard S. Astrom (hereinafter
referred to as the “Assignor”) a Convertible Promissory Note, dated March 4,
2014, in the principal amount of $400,000.00, of which $360,000.00 is unpaid
(hereinafter referred to as the “Note”); and

 

WHEREAS, the Note provided that its maturity date was one year after its date;
and

 

WHEREAS, the Note is secured by a Pledge Agreement, dated March 4, 2014, by and
between the Maker and the Assignor (hereinafter referred to as the “Pledge
Agreement”); and

 

WHEREAS, the outstanding principal amount of Note was not paid on the aforesaid
maturity date and therefore, an Event of Default, as that term is defined in the
Note, has occurred; and

 

WHEREAS, by an Assignment, dated August 20, 2015, the Assignor assigned the Note
and the Pledge Agreement to Holder, who is on the date hereof, the holder of the
Note; and

 

WHEREAS, the Maker and the Holder desire to extend the maturity date of the Note
as provided herein and Holder desires to waive the exercise of certain rights
that he has by reason of the occurrence of said Event of Default,

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements herein contained, the Maker and the Holder agree as follows:

 

1.     The Maturity Date, as that term is defined in the Note, is extended such
that it shall be one (1) year after the date of this Agreement.

2.     The Holder waives all rights that have accrued to him by reason of the
occurrence of the aforesaid Event of Default (including, without limitation, the
right to enforce the collection of the principal of and the interest accrued on
the Note and the right to be paid interest at the rate specified in the Note to
be paid after such Event of Default at any time from March 4, 2015, to the date
hereof and from the date hereof until an Event of Default shall occur), provided
that the Holder does not waive his rights of conversion under Section 9 of the
Note that arose by reason of the said Event of Default.

3.     In all other respects, the Note and the Pledge Agreement shall remain in
full force and effect.

 

IN WITNESS WHEREOF, the undersigned have set their hands effective the day and
year first above written.

 



ACOLOGY, INC.         /s/ Toby Smith     Toby Smith

By: /s/ Curtis Fairbrother

    Curtis Fairbrother     President    





